Citation Nr: 1759588	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-27 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for post-phlebitic syndrome of the left lower extremity prior to January 21, 2016 and in excess of 60 therefrom.  

2.  Entitlement to an initial disability rating in excess of 30 percent for persistent depressive disorder prior to January 6, 2016 and in excess of 70 therefrom. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

A videoconference hearing was held before the Board in May 2015.  A transcript is of record.  

In November 2015, the Board remanded the matters on appeal to the AOJ for additional substantive development.  The Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  During the entire appeal period, the Veteran's post-phlebitic syndrome of the left lower extremity was manifested by persistent edema, stasis pigmentation, persistent ulcers, varicose veins, pain, fatigue, and aching after prolonged standing or walking, but without massive board-like edema.  

2.  For the period prior to January 6, 2016, the Veteran's persistent depressive disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; but not by occupational and social impairment with reduced reliability and productivity, and not by occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment. 

3.  For the period from January 6, 2016, the Veteran's persistent depressive disorder has been manifested by occupational and social impairment, with deficiencies in most areas, but not by total occupational and social impairment.


CONCLUSION OF LAW

1.  For the period prior to January 21, 2016, the criteria for a 60 percent rating, but no higher, for post-phlebitic syndrome of the left lower extremity have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2017).

2.  For the period from January 21, 2016, the criteria for a rating in excess of 60 percent for post-phlebitic syndrome of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.104, Diagnostic Code 7121 (2017).

3.  For the period prior to January 6, 2016, the criteria for a rating in excess of 30 percent for persistent depressive disorder have not been met.  38 U.S.C. §§ 1155, 5.107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  

4.  For the period from January 6, 2016, the criteria for a rating in excess of 70 percent for persistent depressive disorder have not been met.  38 U.S.C §§ 1155, 5103, 5103 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in December 2015. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations for Increased Ratings 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

III.  Post-Phlebitic Syndrome

A.  Law and Regulations 

The Veteran's post-phlebitic syndrome, left lower extremity, is currently rated under Diagnostic Code (DC) 7121.  DC 7121 provides ratings for post-phlebitic syndrome (venous disease) of any etiology.  Venous disease with findings of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, is rated 40 percent disabling.  Venous disease with findings of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration, is rated 60 percent disabling.  Venous disease with findings of massive board-like edema with constant pain at rest is rated 100 percent disabling.  A Note to Code 7121 provides that these ratings are for involvement of a single extremity.  If more than one extremity is involved, each extremity is to be rated separately and combined (under 38 C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 4.26), if applicable.  38 C.F.R. § 4.104.

B.  Factual Background 

At a November 2007 VA examination, the Veteran reported being diagnosed with post-phlebitic syndrome, left leg.  The Veteran indicated that he has leg pain occurring at rest.  The Veteran noted that he has leg edema occurring intermittently and that it was not completely relived by foot elevation or compression hosiery.  The Veteran indicated that there was leg swelling on long drives and pain after prolonged standing or walking.  The examiner reported that the Veteran had dark pigmentation of the skin.  The examiner reported that the Veteran has eczema and ulceration occurring persistently.  The Veteran indicated that he treated the varicose veins with compression hosiery, leg elevation, and Kenalog lotion.   The examiner diagnosed the Veteran with post-phlebitic syndrome, left leg.  The examiner reported that the subjective factors are pain, edema, swelling, and eczema.  The examiner noted that the objective factors are a visually larger left leg secondary to the previous phlebitis.  

In a May 2012 letter, the Veteran reported that he is constantly concerned that he will develop a severe clot that will kill him.  The Veteran indicated that he had three blood clots in last 1.3 years, two superficial requiring emergent care and another deep vein thrombosis that required eleven days of critical care in the hospital in December 2012.  

At a January 2012 VA artery and veins examination, the examiner diagnosed the Veteran with post-phlebitic syndrome, left lower extremity, and recurrent deep venous thrombosis.  The Veteran indicated that he constantly wore compressive stockings.  The Veteran had varicose vein and post-phlebitic syndrome symptoms of the left leg such as aching and fatigue in the leg after prolonged standing or walking, persistent edema that is incompletely relieved by elevation of extremity, and constant pain at rest.  There was no evidence of peripheral vascular disease, arterial aneurysms, Raynaud's syndrome, arteriovenous fistula, or amputations.  The Veteran did not use any assistive device to aid with locomotion.  The Veteran did not have any scarring.  The Veteran's vascular condition affected his ability to work because as a student he needs to take frequent breaks due to leg aching.    

At a May 2015 VA Board videoconference hearing, the Veteran reported regular blood clots.  The Veteran indicated that he has daily post swelling, ulcers, rashes, eczema and the constant use of compression stockings.  The Veteran noted horrible discoloration of his leg and that he currently had an ulcer on his leg.  The Veteran indicated pitting edema, described as the consistency of a wet sponge and discoloration.  The Veteran noted that he elevated his legs during the evening.  The Veteran reported getting up frequently at work to stretch his legs and to do calf raises.  

On a July 2015 physical therapy outpatient consultation, the Veteran reported onset of left lower leg wound about four months ago.  The Veteran indicated that he had ulcers on and off for the past four years since his deep vein thrombosis in 2011.  The examiner diagnosed the Veteran with chronic ulcer on his left lower leg.  

An August 2015 VA vascular medicine report shows that the Veteran had left lower extremity venous outflow obstruction with venous ulceration that was nearly healed with compression therapy.  The physician indicated that the Veteran was not a candidate for varicose vein treatment because the superficial veins are outflow conduits for the left lower extremity, his left lower extremity has a long segment of obstruction in the femoral vein which would not be the best lesion for a stent placement (would be at higher risk for venous stent thrombosis) and that the Veteran has responded to conservative therapy.  The physician prescribed to the Veteran a compression stocking and to follow up in vascular medicine in 6 months.

At a January 2016 VA artery and veins conditions examination, the Veteran reported that his phlebitic syndrome of the left lower leg has increased since his last VA examination.  The Veteran noted that he was diagnosed with deep vein thrombosis (DVT) in 2003 and was on Coumadin for 6 months.  The Veteran indicated that he had a recurrence of a DVT on his left leg in 2011 and that he is now on Coumadin for rest of his life.  The examiner noted that the Veteran developed a left lower extremity leg ulcer in 2015.  The examiner indicated that by mid-August 2015, the left lower wound was nearly healed, with no edema of the left lower extremity.  The Veteran noted that he has had chronic swelling, itching and tingling, persistent brown skin pigmentation, and aching pain to left lower extremity upon sitting, standing, and walking.  The Veteran indicated that the aching pain was not relieved upon elevation or wearing compression stockings.  The Veteran reported that he can sit for 30-40 minutes, stand for 30-40 minutes and walk 1/4 mile before left lower extremity pain develops causing him to stop and rest.  The Veteran noted that he has weekly flare up of left lower extremity, with pain that lasts 2-3 hours.  The Veteran denied any no hospitalizations or surgeries.  The Veteran indicated that he uses compression stocking and a cane as assistive devices to ease his left lower extremity condition.  The examiner reported the Veteran's diagnoses of post-phlebitic syndrome, left leg, and recurrent deep venous thrombosis.  The Veteran had varicose vein and post-phlebitic syndrome symptoms of the left leg such as aching in the left leg after prolonged standing or walking, persistent stasis pigmentation, persistent ulceration, persistent edema that is incompletely relieved by elevation of extremity, and constant pain at rest.  There was no evidence of peripheral vascular disease, arterial aneurysms, Raynaud's syndrome, arteriovenous fistula, or amputations.  The Veteran did not have scarring.  

C.  Analysis 

The Veteran contends that his post-phlebitic syndrome of the left lower extremity warrants higher ratings than currently assigned.  

By way of background, service connection for post-phlebitic syndrome of the left lower extremity was granted in a May 2008 rating decision and assigned a 10 percent disability rating effective May 1, 2008.  In a May 2012 rating decision, the Veteran was assigned a 20 percent disability rating effective September 6, 2011.  Thereafter, in a February 2016 rating decision, the Veteran was assigned a 60 percent disability rating effective January 21, 2016.  

Upon careful review of the evidence of record, the Board finds that during the entire timeframe on appeal, the symptoms related to the Veteran's post-phlebitic syndrome of the left lower extremity are most analogous to those associated with a 60 percent rating under Diagnostic Code 7121. 

The evidence of record shows that the Veteran experiences persistent edema, stasis pigmentation or eczema, and persistent ulceration in the left lower extremity.  Although the Veteran's ulcerations in the left lower extremity do not occur all the time, the medical evidence of record shows that they occur intermittently and are slow to heal.  Numerous VA treatment records have shown treatment for these ulcers, as well as the edema and pigmentation. 

Although the evidence shows that there have been some instances during the rating period when the Veteran's post-phlebitic syndrome of the left lower extremity was not quite as severe as noted in the January 2016 VA examination report, there has been consistent treatment for his symptoms with little or no improvement.  The Board notes at this juncture that VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  See 38 C.F.R. § 3.344(a).  As such, the Board finds that a 60 percent rating for post-phlebitic syndrome of the left lower extremity pursuant to Diagnostic Code 7121 is warranted for the entire period on appeal.

The Board finds, however, that a rating in excess of 60 percent is not warranted for post-phlebitic syndrome of the left lower extremity as the Veteran has not been shown to have massive board-like edema.  Indeed, the Veteran's left lower extremity has exhibited some symptoms associated with a 100 percent rating under Diagnostic Code 7121-such as constant pain at rest, but the evidence does not show that the Veteran's edema is characterized as "board-like."  In other words, the Veteran's left lower extremity symptoms more closely approximate the criteria for a 60 percent rating than the criteria for a 100 percent rating. 

In summary, the Board believes that the now-assigned 60 percent rating during the entire appeal period contemplates the frequency, severity, and duration of his symptoms in the left leg and resolves all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Again, the evidence does not show board-like edema of the left lower extremity as required for a 100 percent disability rating.  Accordingly, his myriad of symptoms in the left leg do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 100 percent disability level at any time during the appeal, as discussed above.

IV.  Increased Rating for Persistent Depressive Disorder

A.  Law and Regulations 

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 
Service connection for adjustment disorder with mixed anxiety and depressed mood was granted by the RO in a May 2012 rating decision.  A 30 percent rating was assigned under Diagnostic Code 9413.  The disability was reclassified as persistent depressive disorder under Diagnostic Code 9434 and increased to 70 percent, effective January 6, 2016, in a February 2016 rating decision.  

Persistent Depressive Disorder is rated using the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9434 (major depressive disorder) (2017).  Pursuant to this diagnostic code, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130.  

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. §4.125 (2013).  An examiner's classification of the level of psychiatric impairment, by GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95. 

A GAF of 31 to 40 is defined as exhibiting some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work, child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 reflects some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the DSM-IV, for rating purposes]. 

B.  Factual Background 

As will be discussed in greater detail below, the Veteran did not seek mental health treatment during the relevant period, and the majority of the analysis will focus on the Veteran's VA examinations.  

At a September 2011 VA examination, the Veteran reported some disturbances of memory and concentration, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events and irritability.  The examiner reported that the Veteran's orientation was within normal limits, appearance and hygiene were appropriate, affect and mood were normal.  The Veteran denied delusions and hallucinations, suicidal and homicidal ideations, panic attacks, and obsessive-compulsive behavior.  The Veteran indicated mild problems with short-term memory.  The examiner diagnosed the Veteran with generalized anxiety disorder.  A GAF score of 65 was assigned.  The examiner noted that the Veteran's current psychiatric impairment caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally the Veteran was functioning satisfactorily with routine behavior, self-care and normal conversation.  

At a January 2012 VA mental disorders (other than PTSD and eating disorders) examination, the Veteran reported depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, difficulty in adapting to stressful circumstances, including work or a worklike setting, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The Veteran indicated that he has been married for twenty-five years to the same spouse and that presently there are some strains and distance in the relationship.  The Veteran noted that he has two children with whom he has a warm and caring relationship.  The Veteran reported irritability, agitation, yelling, and slamming doors.  

The examiner diagnosed the Veteran with chronic adjustment disorder with mixed anxiety and depressed mood and alcohol abuse in remission.  The examiner indicated that the Veteran's symptoms of hyperarousal, lack of energy, drive and motivation relate to the adjustment disorder with disturbances of anxiety and depression.  The examiner noted that the Veteran's alcohol abuse symptoms included depressed central nerve functioning, lethargy, and difficulty with complex thinking.  The examiner indicated that the Veteran's adjustment disorder caused all level of impairment and that there was no present ongoing use of alcohol and no impairment resulting from such.  A GAF score of 67 was assigned.  The examiner reported that the Veteran's mental disorder caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

In a May 2012 statement, the Veteran reported that he was experiencing difficulty in understanding complex commands, impaired short and long term memory, impaired judgement, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships.  

In a September 2012 statement, the Veteran reported that he is experiencing difficulty in understanding complex commands, impaired judgement, impaired abstract thinking, difficulty in establishing and maintaining effective work and social relationships, panic attacks, and disturbances of mood and motivation.  

In a January 2015 buddy statement, W.C. reported that he worked with the Veteran as an air traffic controller.  W.C. reported that he witnessed a change in the Veteran's disposition after he returned from Desert Storm.  W.C. noted that the Veteran, upon his return, drank, partied a lot, and gained a tremendous amount of weight.  W.C. indicated that the Veteran's personality changed to a depressed personality.  W.C. noted that the Veteran is still haunted by the changes that friends, family, and coworkers have noticed in him since Desert Storm.  

At a May 2015 VA Board videoconference hearing, the Veteran testified that he has good days and bad days.  The Veteran indicated that he has memory issues.  The Veteran reported that he is distant from his family and children and that he is currently separated from his wife.  The Veteran noted a distant relationship with his daughter and a good relationship with his son.  The Veteran indicated that he has a few friends that he hangs out with involving ministry work.  The Veteran noted that he experienced panic attacks two to three times a month, sometimes a couple of times a week.  The Veteran denied any current VA or private treatment for mental health.  The Veteran did report that he sought marital and individual counseling from his church pastor.  The Veteran indicated that in his career as an air traffic controller, seeking mental health treatment was a negative thing.  Regarding occupational functioning, the Veteran described that his job had "flex time" so that he could have a less strict schedule and not be late for work.  

In a July 2015 Buddy Statement, K. C., the Veteran's wife, reported that she had been married to the Veteran for thirty years.  K.C. indicated that she noticed a change in the Veteran's personality after his return from Desert Storm.  K.C. noted that the Veteran was very distant and that he had a hard time communicating his feelings.  K.C. indicated that the Veteran lost his job as an air traffic controller shortly after returning from Desert Storm.  K.C. noted that the Veteran had angry outbursts and that he would wake up in a panic.  K.C. reported that the Veteran was distant from others and family members and that he seemed numb to day-to-day activities.  K.C. noted marital difficulty, financial mismanagement, and the Veteran's weight gain and drinking.  

On a January 2016 VA mental health disorders (other than PTSD and eating disorders) examination, the Veteran reported depressed mood, anxiety, panic attacks more than once a week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, disturbance of motivation and mood, and inability to establish and maintain effective relationships.  The Veteran indicated that he stayed away from people.  The Veteran noted that in regards to employment, he had a cubicle that limited his interaction with other employees.  The Veteran reported that he has been married for about thirty years but that he and his wife have separated several times and that he and his wife are currently separated.  The Veteran indicated that he remained in contact with his wife on a daily or near daily basis.  The Veteran noted that he does remain involved in his church and that he met a few people there from time to time.  The Veteran indicated that he attended the Men's group at his church at times and that most of his social interaction occurs through church.  

The examiner indicated that the Veteran has not had any mental health treatment through VA.  The examiner diagnosed the Veteran with persistent depressive disorder, with pure dysthymic syndrome.  The examiner indicated that it was not possible to differentiate which symptoms are attributable to each diagnosis as by their very nature, mood and anxiety disorders are intertwined.  The examiner noted that there are some specific characteristics of each which are more specific, for example, the symptoms of panic, including palpitations, pounding heart, sweating, trembling, feelings of choking, are specific to the panic specifier.  The examiner indicated that the Veteran's tendency to feel on edge and experience muscle tension is attributable to generalized anxiety, while his tendency to overeat, experience low-self-esteem, and feel hopeless are more related to persistent depressive disorder.  The examiner noted that the Veteran's symptoms of sleep difficulty, fatigue/low energy, poor concentration, and irritability could reasonably be attributed to either diagnosis.  The examined opined that the Veteran's mental health disorder caused occupational and social impairment with reduced reliability and productivity.  The examiner reported that it was not possible to differentiate what portion of the occupational and social impairment indicated was caused by each mental disorder because given the intertwined and chronic nature of his two diagnoses, it is not possible to delineate their respective effects without resorting to speculation.   

The examiner noted that the Veteran's appearance was appropriately dressed and groomed, speech unremarkable, affect congruent, and mood frustrated.  The examiner indicated that the Veteran was oriented to person, place and time.  The Veteran reported panic attacks occurring two to three times a week.  The Veteran denied any obsessive or ritualistic behavior, suicidal or homicidal ideations.  The examiner noted that the Veteran's remote, recent, and immediate memory were all normal, although the Veteran reported that he was not remembering stuff that he should, like names and people.  The examiner indicated that there was a problem with activates of daily living, specifically, the Veteran reported that he neglects household chores and that it is a constant problem and that he really slacked off over the last couple of years.  The examiner noted that the Veteran continued to be reliable/productive at work.  The examiner indicated that the Veteran found "flex time" to be very helpful and that if he were on a strict schedule, he would be late several times.  The Veteran reported that his current job was one of the few jobs he could even see himself doing.  

C.  Rating in Excess of 30 Percent Prior to January 6, 2016 

The Veteran is currently rated at 30 percent for his service-connected persistent depressive disorder prior to January 6, 2016.  

After a review of the evidence, the Board finds that a disability evaluation in excess of 30 percent is not warranted for the service-connected persistent depressive disorder prior to January 6, 2016.  The 30 percent rating for persistent depressive disorder is based on occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversational normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

The evidence reflects that the Veteran's persistent depressive symptoms have resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) prior to January 6, 2016).  This is a level of occupational and social impairment consistent with the currently assigned 30 percent disability rating.  The relevant evidence does not demonstrate the majority of the actual symptoms identified in the rating schedule as characteristic of at least the next higher, 50 percent, rating, or other symptoms of similar severity, frequency and duration, for the period prior to January 6, 2016. 

The medical evidence shows symptoms of reported disturbances of memory and concentration, anxiety, chronic sleep impairment, mild memory loss such as forgetting names, directions, or recent events and irritability.  These symptoms as reported during the September 2011 VA examination reflect ongoing mild persistent depressive disorder symptoms as to warrant the current assignment of a schedular 30 percent evaluation.  

In that connection, the Board notes that the Veteran, at his January 2012 VA mental disorders (other than PTSD and eating disorders) examination reported depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, such as forgetting names, directions, or recent events, difficulty in adapting to stressful circumstances, including work or a worklike setting, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  These symptoms as reported during the January 2012 VA examination reflect ongoing mild persistent depressive disorder symptoms as to warrant the current assignment of a schedular 30 percent evaluation.  

As for the Veteran's VA treatment records, as noted above, the Veteran has not sought out any treatment or medication for persistent depressive disorder, VA or otherwise.  The Veteran testified at the May 2015 Board videoconference hearing that he did receive counseling from his church pastor, primarily focused on his marriage.  

The Board has also considered the GAF scores assigned to the Veteran.  The Veteran was assigned a GAF score of 65 in September 2011 and 67 in January 2012.  These scores are within a range indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  The weight of the evidence shows that the persistent depressive disorder caused mild to moderate symptoms or impairment during the period in question.  
In reaching the above conclusions, the Board again has considered the Veteran's statements regarding the severity and frequency of psychiatric symptoms.  The Veteran is competent to report on factual matters of which he has first-hand knowledge, such as experiencing an increased level of psychiatric symptomatology and positive outcomes from therapy.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  These statements support the assigned 30 percent rating.  However, even with consideration of the Veteran's statements, the VA examination reports and other probative evidence of record have consistently shown that the Veteran's service-connected psychiatric disability has resulted in no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board finds that those reports are the most persuasive evidence of record.  Thus, to the extent that the Veteran asserts that his service-connected persistent depressive disorder is worse than evaluated, the Board points out that the predominant findings on the VA clinical examinations during this period do not establish that he has a more severe disability in this respect.

Under the circumstances of this case, the Board finds that the Veteran's persistent depressive disorder symptomatology has not met or approximated the criteria for a 50 percent rating prior to January 6, 2016.  See 38 C.F.R. § 4.7.  As the criteria for the next higher, 50 percent, rating are not met, it follows that the criteria for an even higher rating (70 or 100 percent) likewise are not met.  On these facts, the Board determines that the claim for an initial rating in excess of 30 percent for persistent depressive disorder, prior to January 6, 2016, must be denied.

D.  Rating in Excess of 70 Percent From January 6, 2016 

The Veteran is currently rated at 70 percent for his service-connected persistent depressive disorder from January 6, 2016.  

The Board finds that the Veteran's symptoms, at their worst, have not demonstrated that the Veteran is entitled to the maximum disability evaluation of 100 percent at any point since January 6, 2016.  As already noted, a 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130. 

The medical evidence of record establishes that the Veteran suffers from occupational and social impairment with deficiencies in areas such as work, family relations, judgment, thinking, and mood, rather than concluding that the Veteran suffered from total occupational and social impairment.  Occupational and social impairment with deficiencies in many areas of life is reflected by a 70 percent disability evaluation.  Id.  A 100 percent disability evaluation, on the other hand, requires total occupational and social impairment.  Id.  While the record clearly reflects social and occupational impairment in this case, the Veteran reported that he does still maintain contact with his wife on a daily or near daily basis, although they are separated.  He is also involved in his church and most of his social interaction occurs through church.  This demonstrates that the Veteran does not suffer from total social impairment. 

The Veteran's thought processes were coherent with no delusions or hallucinations.  In fact, the Veteran has always denied hallucinations or delusions.  Likewise, the Veteran has routinely been found to be oriented in all spheres.   There is no evidence of memory loss so severe that the Veteran forgets his own name.  Despite the Veteran's reports that he was not remembering things that he should, like names and people, the January 2016 examiner noted that the Veteran's remote, recent, and immediate memory were all normal.  

The Board has also considered whether the Veteran is a persistent danger to himself or others; however, it does not find that persistent depressive disorder has resulted in a persistent danger of the Veteran hurting himself or others.  There is no evidence the Veteran had homicidal or suicidal ideation.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran is not a persistent danger to himself or others. 

Finally, the evidence of record demonstrates that the Veteran does not suffer from an intermittent inability to perform his daily activities and maintain minimal personal hygiene. 

In reaching the above conclusions, the Board is not suggesting that the Veteran does not suffer from significant occupational and social impairment.  However, the 70 percent disability evaluation is meant to compensate the Veteran for such symptomatology, to include an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130.  As such, the Veteran's symptomatology is more appropriately represented by the current 70 percent disability evaluation, rather than the highest available rating of 100 percent. 

In sum, the evidence of record supports the conclusion that the Veteran is not entitled to a 100 percent disability rating during any time since January 6, 2016.

						(CONTINUED ON NEXT PAGE)


ORDER

A 60 percent rating, but no higher, for post-phlebitic syndrome of the left lower extremity is granted prior to January 21, 2016, subject to controlling regulations applicable to the payment of monetary benefits.

For the period from January 21, 2016, entitlement to a rating in excess of 60 percent for post-phlebitic syndrome of the left lower extremity is denied.

For the period prior to January 6, 2016, entitlement to a rating in excess of 30 percent for persistent depressive disorder is denied.  

For the period from January 6, 2016, entitlement to a rating in excess of 70 percent for persistent depressive disorder is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


